ICJ_087_MaritimeDelimitation_QAT_BHR_1998-03-30_ORD_01_NA_00_EN.txt. 243

INTERNATIONAL COURT OF JUSTICE

1998 YEAR 1998
30 March
General List
No. 87 30 March 1998

CASE CONCERNING MARITIME DELIMITATION
AND TERRITORIAL QUESTIONS
BETWEEN QATAR AND BAHRAIN

(QATAR ¥, BAHRAIN)

ORDER

Present: President SCHWEBEL: Vice-President WEERAMANTRY: Judges
Opa, Bepsaoul. GUILLAUME, RANJEVA, HERCZEGH. SHI, FLetscu-
HAVER. KoromMa, VERESHCHETIN, HIGGINS, PARRA-ARANGUREN,
Kooumans, Rezex: Judges ad hoc Torres BERNARDEZ.
Fortier: Registrar VALENCIA-OsPINA.

The International Court of Justice.

Composed as above,
After deliberation,

Having regard to Articles 43, 48 and 49 of the Statute of the Court and
to Articles 31, 44, 45 and 50 of the Rules of Court.

Having regard to the Judgments given by the Court on 1 July 1994 and
15 February 1995 on the questions of jurisdiction and admissibility in the
case,

Having regard to the Orders dated 28 April 1995 and | February 1996,
whereby the Court successively fixed 29 February 1996 as the time-limit
for the filing by each of the Parties of a Memorial on the merits and
extended that time-limit to 30 September 1996,

4
244 MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (ORD. 30 ITT 98)

Having regard to the Memorials filed within the time-limit so extended,

Having regard to the Order dated 30 October 1996 whereby the Presi-
dent of the Court fixed 31 December 1997 as the time-limit for the filing
by each of the Parties of a Counter-Memorial on the merits;

Whereas, by a letter dated 25 September 1997, the Agent of the State
of Bahrain informed the Court that his Government challenged the
authenticity of 81 documents, copies of which had been produced by the
State of Qatar as annexes to its Memorial: whereas it was stated in that
letter that the matter, brought to the Court's attention “for such action
as [it] may deem appropriate”, was “distinct and severable from the
merits”; whereas it was stated in the letter that Bahrain would disregard
the content of the documents in question for the purposes of preparing
its Counter-Memorial: and whereas that letter was sent with various
document search and experts’ reports:

Whereas. by a letter dated 8 October 1997, the Agent of Qatar informed
the Court that. in his Government's view. the objections raised by Bah-
rain to particular documents produced by Qatar were linked to the merits
and, therefore. should “be considered and determined within the frame-
work of the merits of the case”: and whereas he added that the Court
could not, however, “expect Qatar. at the present stage of preparation of
its own Counter-Memorial, to comment on the detailed Bahraini allega-
tions”:

Whereas. by a letter dated 17 October 1997. the Agent of Bahrain
slated that his Government considered that the use by Qatar of the chal-
lenged documents gave rise to “procedural difficulties that strike at the
fundamentals of the orderly development of the case”: whereas he
observed that the question of the authenticity of the said documents wits
“logically preliminary to, and severable from the determination of its
substantive effect”; and whereas he concluded that “this observation
should. in Buhrain’s submission. determine the procedural approach to
be taken at this stage”: and whereas. by a letter dated 18 November 1997.
the Agent of Bahrain informed the Court of a “new development” which
Was relevant to assessment of the authenticity of the documents produced
by Qatar;

Whereas at a meeting held by the President of the Court on 25 Novem-
ber 1997 with the Agents of the Parties in order to ascertain their views
on the subsequent procedure, the Agents reiterated the positions of their
respective Governments; whereas Qatar stated that it would be able to
respond in full to Bahrain’s questioning of the authenticity of the docu-
ments annexed to its Memorial only in a document to be appended to its
Reply: and whereas. at the end of that meeting, it was agreed inter alia
that the Counter-Memorials would not cover that question and that
other pleadings would be submitted by the Parties at a later date:
245 MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (ORD, 30 IIL 98)

Whereas the Counter-Memorials of the Parties were duly filed and
exchanged on 23 December 1997; and whereas, in the introduction to its
Counter-Memorial, Bahrain confirmed that, in drawing up its Counter-
Memorial, it had disregarded the 81 Qatar documents the authenticity of
which was challenged, and it stated that its Agent's letter dated 25 Sep-
tember 1997 should be treated as forming part of its Counter-Memorial;

Whereas, by a letter dated 31 December 1997, the Agent of Bahrain
sent the Court particular documents supplementing those presented on
25 September 1997;

Whereas, by a letter dated 2 February 1998, the Agent of Bahrain,
noting that Qatar was continuing in its Counter-Memorial to rely on
the challenged documents, emphasized the need for the Court to decide
the question of their authenticity as a preliminary issue by maintaining
that “all elements of Qatar's claims are affected” and by pointing out
“the complications and expense” to which they would give rise, in his
Government's opinion, if that question were to be deferred:

Whereas. on 17 March 1998, the President of the Court held a further
meeting with the Agents of the Parties in order to ascertain their views on
the subsequent procedure: whereas during that meeting. Qatar main-
tained its position as to the indivisible nature of the proceedings on the
merits: whereas Qatar suggested that the Court should prescribe the
filing of a Reply by each of the Parties within a period expiring at the
end of March 1999, and stated that in such an eventuality it would be able
to annex to its Reply a comprehensive report containing its definitive sub-
missions on the question of the authenticity of the documents challenged
by Bahrain: and whereas Qatar moreover proposed to submit to the
Court. by the end of September 199$. an interim report on that question
to which Bahrain would be able to respond in its Reply: and whereas
Bahrain. whilst reiterating its preference for a separate examination of
that question at a preliminary stage. did not object to the procedure
envisaged by Qatar as either unreasonable or unjust: and whereas
Bahrain pointed in particular to the “positive” nature of Qatar's pro-
posal that an interim report be submitted six months before the filing
of the Replies:

Whereas, by a letter dated 17 March 1998. the Agent of Quiar con-
firmed the views of his Government. as presented at the meeting held that
day:

Whereas. by a letter dated 26 March 199$, the Agent of Bahrain con-
firmed the views of his Government. as presented at the meeting held on
17 March 1998, and filed additional material in support of them:

Having regard to the views of the Parties,

Fixes 30 September 1998 as the time-limit for the filing by Qatar of an
interim report, to be as comprehensive and specific as possible, on the

6
246 MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (ORD. 30 IIT 98)

question of the authenticity of each of the documents challenged by
Bahrain in the case:

Directs the submission of a Reply on the merits by each of the Parties,
and decides that the Reply of Qatar will contain its detailed and definitive
position on the question of the authenticity of each of the documents
challenged by Bahrain and that the Reply of Bahrain will contain its
observations on the interim report of Qatar; and fives 30 March 1999 as
the time-limit for the filing of these pleadings; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this thirtieth day of March, one thousand
nine hundred and ninety-eight, in three copies, one of which will be
placed in the archives of the Court and the others transmitted to the
Government of the State of Qatar and the Government of the State of
Bahrain. respectively.

(Signed) Sthephen M. SCHWEBEL,
President.
(Signed) Eduardo VALENCIA-OsPINA,
Registrar.
